06/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 3, 2020

               STATE OF TENNESSEE v. WILLIAM JOHNSON

                 Appeal from the Criminal Court for Shelby County
                     No. 18-04642 John W. Campbell, Judge


                            No. W2019-00914-CCA-R3-CD


The defendant, William Johnson, appeals his Shelby County Criminal Court jury
conviction of vandalism of property valued at $500 or less, arguing that the evidence was
insufficient to sustain his conviction. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which TIMOTHY L.
EASTER, and J. ROSS DYER, JJ., joined.

Lance R. Chism (on appeal) and Robert Spence (at trial), Memphis, Tennessee, for the
appellant, William Johnson.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Scott Smith, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              The Shelby County Grand Jury charged the defendant in case number 18-
04642 with one count of vandalism of property valued at more than $1,000 but less than
$10,000 for slashing the tires of Willie Finklea’s vehicle.

              At the February 2019 trial, Willie Finklea, the victim, testified that at the
time of the offenses, he lived at 581 Moline Road in Memphis, where he had resided for
approximately 37 to 38 years. In December of 2015 and January of 2016, his wife,
daughter, and son-in-law lived with him. At that time, he owned a 1997 Dodge Caravan
and a 1998 Lexus. The Lexus was his daily vehicle. His daughter, Lisa Finklea Bobbitt,
owned a 1998 Nissan Altima, and his son-in-law, Larry Bobbitt, owned a 2011 Chevrolet
Malibu.
               Although he could not remember the exact date, the victim recalled that
sometime in early December 2015, he returned home from taking his wife to the hospital
and learned from Ms. Bobbitt that the tires of the Altima and Malibu had been “sliced.”
He confirmed that the tires on both vehicles had indeed been cut. Two days later, “all
four tires on [his] Lexus was sliced.” He replaced the tires on his Lexus on December 3,
2015, at a cost of $586.63. Three days later, all four tires on his Lexus were slashed
again, and he replaced the tires on December 8, 2015, at a cost of $640.16. After the tires
on his Lexus were slashed a third time, he replaced them on January 27, 2016, at a cost of
$428.24.

               After the first time his tires were slashed, the victim “went around through
the neighborhood asking my neighbors” if they had seen “anybody, you know, come into
my yard slicing tires.” One week later, he reported the incident to the police, identifying
the defendant as a potential suspect. Although the victim had not seen the defendant
damage his tires, his shared history with the defendant led him to suspect the defendant.
The victim explained that in 2013, the defendant had initiated a lawsuit wherein he
alleged that the victim’s grandson had damaged the defendant’s vehicle. After the May
2013 trial in that case, the defendant told the victim, “[Y]ou might not pay anything today
but you will pay.” Around that same time, the victim’s daughter had turned down the
defendant for a date. At the time of all of these incidents, the defendant lived a few
houses away from the victim. The victim stated that he had never given the defendant
permission to be on his property or do anything with his vehicle.

              During cross-examination, the victim acknowledged that he never saw
anyone slash his tires but said that, a “day or two” after the second incident in December
2015, a neighbor, Franklin Jones, told the victim that he had seen the defendant do it.
The victim notified the police after the second incident on December 8, 2015. The victim
learned of Mr. Jones’s eyewitness account after speaking with the police on December 8,
and he contacted the officer with the updated information. He acknowledged that Mr.
Bobbitt told the police that “we think that the students that’s going to Mitchell High was
coming through slicing the tires” because the victim had asked the students to “stay off
my grass.”

               The victim later clarified that Mr. Jones did not tell him about seeing the
defendant slash his tires until after the third incident, which occurred on January 26,
2016, sometime after 4:45 a.m. Mr. Jones also told him that he had asked the defendant
“why was he messing with [the victim’s] tires” and that the defendant “didn’t say
anything but left.” It was after the victim received the information from Mr. Jones that he
first met with Memphis Police Department (“MPD”) Officer Todd Hill.
                                            -2-
              The victim elaborated on what he believed to be the impetus for the
defendant’s slashing his tires: “It all stemmed from [the defendant’s] trying to date my
daughter. She turned him down. Then he asked my granddaughter for a date. . . . She
turned him down. And . . . after that, that’s when I had to go to court on him saying that
my grandson’s bike . . . scratched his car.”

               On redirect examination, the victim stated that he identified the defendant
as a potential suspect to Officer Hill sometime before he had spoken with Mr. Jones, and
he spoke with Officer Hill again after Mr. Jones reported witnessing the defendant
slashing the tires.

              Franklin Jones testified that he learned that the victim’s tires had been
slashed in December of 2015. On some later date, in an effort “to see who was doing it,”
Mr. Jones “cracked [his] door open just a little crack,” turned his porch light off, and,
sometime between 2:00 a.m. and 3:00 a.m., he saw the defendant get out of a “Cadillac
truck” and enter the victim’s yard. Mr. Jones recalled that the defendant “bent down and
stuck something” near the victim’s car, and Mr. Jones “ran up on him,” at which point the
defendant “got in his truck and went on about his business.” Mr. Jones explained that
2:00 a.m. or 3:00 a.m. was his usual wake-up time to prepare for his 6:00 a.m. work shift.
Mr. Jones said that he made a point to look outside when he got up because he knew that
someone had been slashing the victim’s tires. Mr. Jones stated that he did not call the
police at that time “because I didn’t want to be in nobody’s business,” but he told the
victim what he had seen. Mr. Jones stated that he had never discussed this case with the
police but acknowledged that he identified the defendant as the perpetrator in a prior
hearing.

              During cross-examination, Mr. Jones explained that he lived across the
street from the victim, and he estimated the distance between their houses as being the
same as between the witness stand and a point in the courtroom. Mr. Jones identified his
and the victim’s houses on photographs of the neighborhood, which photographs were
shown to the jury.

              Contrary to his direct examination testimony, Mr. Jones stated that when he
first approached the defendant outside of the victim’s house, he did not speak to him. A
couple of days later, he again saw the defendant at the victim’s house, and he called the
victim to notify him, but “[b]y the time the daughter came to the door and cut the light
on, [the defendant] took off.” Mr. Jones again denied ever talking to the police about this
case. Mr. Jones described the defendant’s vehicle as a cream -colored four-door Cadillac
truck.
                                            -3-
              MPD Sergeant Lachristo Flagg responded to a report of vandalism of a
white Lexus at the victim’s house on January 26, 2016. She photographed the Lexus’ flat
tires, which photographs were exhibited to her testimony and shown to the jury.

              On cross-examination, Sergeant Flagg did not specifically recall whether
other cars were parked in the victim’s driveway at that time, but she stated that if she had
seen damage to other vehicles, she would have documented it as well. The victim did not
indicate that any vehicle other than the Lexus had been damaged on that date. She
determined that the vandalism occurred sometime between 4:45 a.m. and 6:45 a.m. on
January 26.

                At the close of the State’s case in chief, the court removed from the jury’s
consideration the December 3 and 8, 2015 incidents because the State failed to establish
the defendant’s identity as the perpetrator in those instances. The trial continued only as
to the incident of January 26, 2016. After a Momon colloquy, the defendant elected not
to testify, but he did put on proof.

            The defendant’s sleep study record from the Veteran’s Affairs Medical
Center in Memphis was admitted by affidavit.

               Doctor Forrest Charles Ward of Saint Francis Medical Partners in Bartlett
testified as an expert on the treatment of sleep apnea with CPAP and BiPAP machines.
He explained that the records of the defendant’s sleep study indicate that the defendant
used a BiPAP machine, and the record “tells you his total duration per night on the
machine,” including “the time that he was on the machine.” Based on the defendant’s
sleep study record, Doctor Ward explained that on January 26, 2016, the defendant “slept
for four hours and 39 minutes” between approximately 4:00 a.m. and 8:39 a.m.

              During cross-examination, Doctor Ward acknowledged that the report did
not indicate who was using the machine but only that the device was in use at certain
times. He clarified that the report indicated the time the defendant used the machine from
the evening of the date listed to the morning of the following date. For example, the
times indicated for January 26 after midnight, were actually the early morning hours of
January 27. Doctor Ward explained that the entry related to the night of January 25 and
the early morning hours of January 26, indicated that the defendant slept from
approximately 5:15 a.m. to 10:00 a.m.

             MPD Officer Todd Hill investigated the vandalism of the victim’s vehicle
beginning on January 28, 2016. He did not have any suspects at that time. The case was
                                            -4-
“put into an inactive file” because there was insufficient evidence to pursue it at that time,
but when the victim contacted him with additional information on March 15, 2016, the
case was returned to active status. Officer Hill developed the defendant as a possible
suspect but was unable to contact the defendant because the number given to him “was
out of service,” and he had no other information on the defendant. On April 19 of that
year, he learned the defendant’s address and that Mr. Jones had witnessed one incident.
He recalled “having a phone conversation” with Mr. Jones. Officer Hill learned of a civil
lawsuit between the defendant and the victim, but he did not follow up on the civil case.
During cross-examination, Officer Hill stated that the victim provided him with the
defendant’s address.

                On this evidence, the jury found the defendant guilty in case number 18-
04642 of vandalism of property valued at $500 or less, setting the maximum amount of
restitution at $428.24.1 After a sentencing hearing, the trial court sentenced the defendant
to a probationary sentence of 11 months and 29 days and ordered restitution in the
amount of $428.24. Following a timely but unsuccessful motion for a new trial, the
defendant filed this appeal.

              In this appeal, the defendant argues that the convicting evidence was
unreliable and, therefore, was insufficient to support his conviction. We disagree.

               Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh
the evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes,
331 S.W.3d at 379. The verdict of the jury resolves any questions concerning the
credibility of the witnesses, the weight and value of the evidence, and the factual issues
raised by the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the
evidence contained in the record as well as all reasonable and legitimate inferences which
may be drawn from the evidence. Id.



1
        The defendant was also charged in case number 18-06210 with vandalism for slashing the
victim’s tires on September 14, 2017, and the two cases were tried together. Because the jury acquitted
the defendant of the charge in case number 18-06210, we have not included the proof related to that
charge in our recitation of the proof at trial.

                                                 -5-
              As relevant to this case, “[a] person commits the offense of vandalism who
knowingly . . . [c]auses damage to or the destruction of any real or personal property of
another . . . knowing that the person does not have the owner’s effective consent.”
T.C.A. § 39-14-408(b)(1). “‘Damage’ includes, but is not limited to . . . [d]estroying,
polluting, or contaminating property[,]” and [t]ampering with property and causing
pecuniary loss or substantial inconvenience to the owner or a third person . . . .”

               Here, the evidence adduced at trial, viewed in the light most favorable to
the State, established that, on January 26, 2016, the victim discovered that the tires on his
Lexus had been slashed. Sometime after the incident on January 26, Mr. Jones told the
victim that he had seen the defendant, who lived only a few houses away from the victim,
“ben[d] down and st[i]ck something” near the victim’s vehicle one early morning. Mr.
Jones also told the victim that when Mr. Jones approached the defendant, the defendant
left the scene. Testimony from the victim and Sergeant Flagg established that the
January 26 incident occurred sometime after 4:45 a.m., and the defendant’s sleep study
report indicated that the defendant did not go to sleep until approximately 5:15 a.m. that
morning. The victim testified that he paid $428.24 to replace the slashed tires on his
Lexus after the January 26 incident. Although some of the testimony was inconsistent,
the jury resolved any issues of credibility, as was their prerogative. Under these
circumstances, we conclude that the evidence was sufficient to support the defendant’s
conviction for vandalism of property valued at $500 or less.

              Accordingly, the judgment of the trial court is affirmed.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -6-